Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 6, 1997, which denied claimant’s application to reopen a previous decision dismissing claimant’s appeal as untimely.
By decision filed October 1, 1996, an Administrative Law Judge ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment as a home care attendant was terminated due to misconduct. Claimant failed to appeal from the October 1, 1996 decision *932until January 7, 1997.* Notwithstanding claimant’s proffered excuse that she was waiting to hear from her attorney, we conclude that the Unemployment Insurance Appeal Board properly dismissed the appeal as untimely given claimant’s failure to comply with the strict 20-day statutory period set forth in Labor Law § 621 (1) (see, Matter of Mulheron [Sweeney], 240 AD2d 809). We accordingly decline to address the merits of her disqualification from benefits (see, Matter of Stock [Commissioner of Labor], 249 AD2d 662). Furthermore, in the absence of a showing of an abuse of discretion, the Board’s decision to deny claimant’s application to reopen and reconsider will not be disturbed.
Cardona, P. J., Mercure, Crew III, Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.

 The Commissioner of Labor points out that the Board’s decision inadvertently refers to the date of claimant’s notice of appeal as November 7, 1997.